Citation Nr: 1434194	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-08 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35 beyond May 30, 2009.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to April 1991.  The appellant is his adult son.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

The appellant asserts that an extension of the delimiting date for his DEA benefits under the provisions of 38 U.S.C.A. Chapter 35 beyond May 30, 2009, is warranted as his employment presented unavoidable conditions which resulted in an interruption in his educational pursuits.  

Additional relevant documentation including an April 2011 written statement from the EFCO Corporation has been received into the record since the issuance of the December 2010 statement of the case.  In May 2014, the Board informed the appellant of his right to waive RO review of the additional documentation.  He did not respond to the Board's May 2014 notice.  Absent a waiver, the Board cannot proceed to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case which addresses all relevant actions taken on the appellant's claim for benefits, to include the evidence submitted since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

